Case 3:20-cv-0769

6-AET-DEA Document 1-2 Filed 06/23/20 Page 1 of 2 PagelD: 10

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

DRU CAPITAL LLC, et al.

Plaintiff

Vv.
SIMPLE ASSURANCE LLC, et

al.

Defendant

To: (Defendant's name and address)

for the
District of New Jersey

Civil Action No.

i i i li ai al

SUMMONS IN A CIVIL ACTION

EMMANUEL EGBOSIMBA, INDIVIDUALLY and

as OFFICER OF SIMPLE ASSURANCE LLC a/k/a:
SAMPLE ASSURANCE LLC

50 PIN OAK DRIVE

TRENTON, NEW JERSEY 08638

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Ejezie Law Firm, LLC.

6 South Broad Street, Floor 2L
Elizabeth, New Jersey 07202
New Jersey / New York
1-908-469-4888 (Office)
1-908-469-4889 (Fax)
E-mail:ejezielawfirm@gmail.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer

Date:

or motion with the court.

CLERK OF COURT

Signature of Clerk or Deputy Clerk
Case 3:20-cv-07696-AET-DEA Document 1-2 Filed 06/23/20 Page 2 of 2 PagelD: 11
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

O I personally served the summons on the individual at (place)

on (date) :or

© I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or
© Ireturned the summons unexecuted because ‘or
O Other (specify):
My fees are § for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
